Citation Nr: 0908504	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an initial, compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective April 29, 2002.

After the Veteran disagreed with the initial rating assigned, 
the Board, in June 2008, remanded the claim for additional 
development.


FINDINGS OF FACT

1.  On April 2002 private audiological testing, the Veteran's 
hearing acuity was level I in each ear.

2.  On November 2004 VA audiological testing, the Veteran's 
hearing acuity was level I in each ear.
 
3.  The October 2005 VA audiogram reflects that the Veteran's 
hearing acuity was level II in the right ear and level V in 
the left ear.

4.  The results of August 2008 VA audiological testing were 
not valid because of the Veteran's behavior during the 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss, prior to October 20, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 
6100 (2008).

2.  The criteria for a rating of 10 percent for bilateral 
hearing loss have been met from October 20, 2005.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claims for higher ratings for bilateral hearing loss 
arise from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts 
have held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
private and VA treatment records.  In addition, the Veteran 
was afforded a November 2004 VA-authorized audiological 
examination and an August 2008 VA audiological examination.  

Moreover, pursuant to the Board's remand, the Appeals 
Management Center (AMC) obtained an October 2005 VA 
audiological evaluation (audiogram) (VA Form 10-2364a) that 
had initially not been included with the VA treatment records 
of this date.

The remand also instructed that the Veteran should be 
afforded a current VA examination.  He was afforded this 
examination in August 2008.  The examiner found that the test 
results were not valid and should not be used for rating 
purposes because there was "a lack of SRT [speech reception 
thresholds]/PTA [pure tone averages] and the Veteran's 
functional behavior, despite efforts to counsel him. 

In an October 2008 statement, the Veteran argued that 
inasmuch as the findings on the August 2008 examination were 
found to be invalid, he should be afforded a new examination.  
The examination was, however, found to be invalid because of 
the Veteran's behavior.  He has not indicated that he would 
be able to behave differently if a new examination was 
provided.  Hence, providing a new examination would not be 
reasonably likely to assist him in substantiating entitlement 
to a higher initial evaluation.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings for hearing loss, in particular, are determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  In the latter situation, 
the higher Roman numeral, determined from Table VI or VIA, 
will then be elevated to the next higher Roman numeral.  Each 
ear will be evaluated separately. 38 C.F.R. § 4.86.

On the April 2002 private, Weldon Rehabilitation hospital 
audiological examination, the Veteran's pure tone thresholds, 
in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
15
10
15
25
16
Left ear
10
10
20
30
18

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

Using Table VI, the Veteran's April 2002 examination revealed 
level I hearing in each ear.  Combining these levels 
according to Table VII reveals a noncompensable rating.  The 
examination appears to have been conducted by a state 
licensed audiologist and to have been conducted in accordance 
with VA standards.

The next audiological examination was the November 2004 VA-
authorized examination.  On this examination, the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
20
15
20
30
21
Left ear
15
15
20
35
21

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
Combining these levels according to Table VII again reveals a 
noncompensable rating.

The next audiological examination test results are those in 
the October 2005 VA audiogram.  This audiogram reflects that 
the Veteran's pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
45
60
65
70
60
Left ear
55
65
70
75
66

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's October 2005 examination 
revealed level II hearing in each ear.  However, because the 
puretone thresholds at each frequency in the left ear were 55 
decibels or greater, Table VIa is for consideration.  As 
Table VIa reveals level V hearing in the left ear, this 
higher numeral will be used.  Combining these levels 
according to Table VII yields an evaluation of 10 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Consequently, from 
the October 20, 2005 date of the VA audiogram, the Veteran is 
entitled to a 10 percent rating for his bilateral hearing 
loss. 

As noted, the August 2008 VA audiological examiner indicated 
that the results of testing performed on that date were not 
valid and could not be used for rating purposes.  Because the 
VA examiner explained the reasons for her conclusions, and the 
test was otherwise in accordance with VA regulations, the 
Board will not discuss or analyze the results, and need not 
order a new VA examination as requested by the Veteran.  See 
Martinak v. Nicholson, 21 Vet. App. at 454.

Application of the rating schedule to the numeric designations 
assigned based on the three audiological examination reports 
in the claims file reflects that the proper ratings for the 
Veteran's bilateral hearing loss are an initial noncompensable 
rating prior to October 20, 2005, and a 10 percent rating from 
that date.  Reasonable doubt has been resolved in the 
Veteran's favor where applicable.  As there is no evidence 
that ratings higher than those assigned in this decision are 
warranted, reasonable doubt could not serve as the basis for 
higher initial ratings.  Gilbert v. Derwinski, 1 Vet. App. at 
53.


ORDER

Entitlement to an initial, compensable rating for bilateral 
hearing loss prior to October 20, 2005, is denied.

Entitlement to an initial rating of 10 percent for bilateral 
hearing loss is granted from October 20, 2005.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


